DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending.

Claim Objections
Claim 1 is objected to because of the following informalities:  the phrase “on read from” on line 6 of the claim should read, “read from”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 1-6, and 8-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2014/0344488A1 to Flynn et al., in view of U.S. Patent Application Publication 2011/0138160A1 to Sato et al., in further view of U.S. Patent Application Publication 2016/0012891A1 to Intrater et al., and in further view of U.S. Patent Application Publication 2011/0122675A1 to Parkinson. 

As to claim 1, Flynn discloses an apparatus comprising a data storage device having a non-volatile memory comprising rewritable in-place memory cells having a read-write asymmetry [i.e. a read operation may be faster than a write operation: paragraphs 0075 & 0076], the non-volatile memory storing data loaded by a selection module of the data storage device [select, for example, a virtual channel, to load data: paragraph 0100], the selection module bypassing a memory buffer of the data storage device to load the data [data is read without buffering the data temporarily in a dedicated memory buffer: paragraph 0113]. 
Flynn teaches the limitations of the claim but does not teach that the data is boot data.  
Sato teaches storing data in a non-volatile memory [ROM 38].  Thus, Sato teaches storing data in a non-volatile memory similar to that of Flynn.  Sato further teaches the data is boot data [inter alia, boot loader, mapping tables, etc.: FIG. 2].
Before the effective filing of the invention, it would have been obvious to a person of ordinary skill in the art to employ boot data as taught by Sato.  One of ordinary skill in the art would have been motivated to do so that boot data can be stored for the apparatus.
It would have been obvious to one of ordinary skill in the art to combine the teachings of the cited references because they are both directed to the problem of storing data in a non-volatile memory.  Moreover, the boot data means taught by Sato would improve the utility of Flynn because it allowed the boot table to be re-writable.
Flynn and Sato teach the limitations of the claim but does not teach that the read-write asymmetry corresponds with a settle time of the rewritable in-place memory cells until a resistive state is set in a resistive unit of the rewritable in-place memory cell.  
Intrater teaches a nonvolatile memory with asymmetric read and write operations [paragraph 0052].  Thus, Intrater teaches a nonvolatile memory similar to that of Flynn and Sato.  Intrater further 
Before the effective filing of the invention, it would have been obvious to a person of ordinary skill in the art to employ a settle time as taught by Intrater.  One of ordinary skill in the art would have been motivated to do so that data can be written to the non-volatile memory correctly.
It would have been obvious to one of ordinary skill in the art to combine the teachings of the cited references because they are both directed to the problem of storing data in a non-volatile memory with asymmetric read and write operations.  Moreover, the settle time means taught by Intrater would improve the efficiency of Flynn and Sato because it allowed for partial overlap of read and write operations.
Flynn, Sato and Intrater teach the limitations of the claim, including that the settle time occurs after a write voltage passes through a memory cell, but does not specifically teach that the settle time occurs after a write voltage stops passing through a memory cell.  
Parkinson teaches writing data to a nonvolatile memory comprising a phase change memory [paragraph 0022].  Thus, Parkinson teaches writing data to a nonvolatile memory similar to that of Flynn, Sato and Intrater.  Parkinson further teaches the settle time occurs after a write voltage stops passing 
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to employ the additional settle time as taught by Parkinson.  One of ordinary skill in the art would have been motivated to do so that the contents of the memory cell can settle.
It would have been obvious to one of ordinary skill in the art to combine the teachings of the cited references because they are both directed to the problem of writing data to a nonvolatile memory.  Moreover, the latched memory data means taught by Parkinson would improve the responsiveness of Flynn, Sato and Intrater because it allowed data to be read from a data latch before the settle time of writing the data to the nonvolatile memory has elapsed.

As to claim 2, Flynn discloses the boot data is concurrently resident in the memory buffer and non-volatile memory [data may be buffered in a dedicated memory buffer: paragraph 0113]. 

As to claim 3, Sato discloses the boot data comprises security information for the data storage device [RAID management data 74]. 

As to claim 4, Intrater further teaches the selection layer of the rewritable in-place memory cell prevents electrical flow to the resistive unit below a read voltage threshold [minimum program/erase pulse time prevents read voltages from being applied to allow information to be stored: paragraph 0084].

As to claim 5, Intrater discloses the selection layer contacts the resistive unit between a bit line and word line [paragraphs 0037 & 0043-0044 & FIG. 2]. 

As to claim 6, Intrater discloses the bit line is oriented orthogonally to the word line [WL and BL are orthogonal to each other: FIG. 2]. 

As to claim 8, Flynn discloses a method comprising: activating a data storage device having a non-volatile memory comprising rewritable in-place memory cells having a read-write asymmetry [i.e. a read operation may be faster than a write operation: paragraphs 0075 & 0076]; storing data in the non-volatile memory as directed by a selection module of the data storage device [select, for example, a virtual channel, to load data: paragraph 0100]; and loading the data with the selection module by bypassing a memory buffer of the data storage device [data is read without buffering the data temporarily in a dedicated memory buffer: paragraph 0113].  Sato further teaches the data is boot data [inter alia, boot loader, mapping tables, etc.: FIG. 2].  Intrater further teaches the memory comprises a selection layer [paragraph 0044] producing a read-write asymmetry [write operations take longer than read operations: paragraph 0052] corresponds with a settle time of the rewritable in-place memory cells until a resistive state [writing to a memory cell comprises setting a resistive state by, for example, creating an electrodeposit bridge – the settle time is the time it takes for the bridge to form and therefore have entered the programmed resistive state: FIG. 3 & paragraphs 0032 & 0047-0048] after a write voltage stops passing through a rewritable in-place memory cell [a write operation comprises sending voltage, i.e. data, to the memory cell: paragraphs 0042 & 0044] until a resistive state can be accurately read from the rewritable in-place memory cell as part of a read operation [read operation cannot be accurately conducted until after write operation has completed: paragraph 0053].  Parkinson further teaches the settle time occurs after a write voltage stops passing through a memory cell before data can be accurately read [data written to a memory element need to settle after a write cycle is 

As to claim 9, Intrater discloses the boot data is loaded from the memory buffer for a settle time determined by the selection module after the boot data is stored in the non-volatile memory [biases need to settle to correct levels as part of the write operation: paragraph 0074]. 

As to claim 10, Sato discloses less than all the boot data of the data storage device is stored in the non-volatile memory [different data storage devices store a subset of boot data: FIG. 3]. 

As to claim 11, Intrater discloses the selection module directs loading of the boot data to the buffer memory until the non-volatile memory has surpassed a settle time after storing the boot data [biases need to settle to correct levels as part of the write operation: paragraph 0074].

As to claim 12, Flynn discloses the boot data is loaded from the non-volatile memory with a read latency that is faster than flash memory [latencies vary with memory types: paragraph 0075]. 

As to claim 13, Flynn discloses the memory buffer [202] is a different type of memory than the non-volatile memory [120]. 

As to claim 14, Flynn discloses a method comprising: activating a data storage device having a non-volatile memory comprising rewritable in-place memory cells having a read-write asymmetry [i.e. a read operation may be faster than a write operation: paragraphs 0075 & 0076]; pre-fetching data into the non-volatile memory as directed by the selection module [select, for example, a virtual channel, to 

As to claim 15, Sato discloses at least a portion of the boot map is predicted by a prediction circuit of the selection module [boot map is selected by the determined operating core: FIG. 5].

As to claim 16, Sato discloses the selection module pre-fetches the boot map from the memory buffer prior to a scheduled device shutdown [boot maps are fetched during device startup, which may occur prior to a device shutdown: paragraphs 0042-0046]. 

As to claim 17, Sato discloses the selection module pre-fetches the boot map in response to an unscheduled loss in power to the data storage device [boot maps are fetched during device startup, which may occur after a reboot due to, for example, a device power loss: paragraphs 0042-0046]. 

As to claim 18, Flynn discloses the selection module updates the boot map after the boot map is stored in the non-volatile memory [data, including, for example, boot map data, can be re-written to non-volatile memory: paragraphs 0075-0076]. 

As to claim 19, Sato discloses the boot map generated by the selection module is less than all of a startup data loaded by the data storage device [boot data comprises data other than boot maps, inter alia, boot loader, etc.: FIG. 2]. 

As to claim 20, Flynn discloses a remaining portion of the startup data not represented by the boot data is loaded by the selection module from the memory buffer [other data may be buffered in a dedicated memory buffer: paragraph 0113].

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2014/0344488A1 to Flynn et al., in view of U.S. Patent Application Publication 2011/0138160A1 to Sato et al., in further view of U.S. Patent Application Publication 2016/0012891A1 to Intrater et al., in view of U.S. Patent Application Publication 2011/0122675A1 to Parkinson, and in further view of U.S. Patent Application Publication 2013/0119337A1 to Kang et al.

As to claim 7, Flynn, Sato, Intrater and Parkinson teach the limitations of the claim, but does not teach that the re-writable in-place memory cells are physically separate and that the memory cells do not contain a transistor.  
Kang teaches a data storage device having a non-volatile memory comprising resistive-switching memory cells [paragraph 0004] disposed between perpendicular bit lines and word lines [paragraph 0035].  Thus, Kang teaches a data storage device similar to that of Flynn, Sato, Intrater and Parkinson.  Kang further teaches that the memory cells are physically separate [FIG. 1: memory cells 100 are separate from each other], and that the memory cells do not contain a transistor [data cell may be of a 1D-1R configuration, which does not contain a transistor: paragraph 0007].
Before the effective filing of the invention, it would have been obvious to a person of ordinary skill in the art to employ the non-transistor memory cell means as taught by Kang.  One of ordinary skill in the art would have been motivated to do so that data can be programmably stored in the memory cell.
It would have been obvious to one of ordinary skill in the art to combine the teachings of the cited references because they are both directed to the problem of storing data in a non-volatile memory device.  Moreover, the non-transistor memory cell means taught by Kang would improve the integration potential of Flynn, Sato, Intrater and Parkinson because a memory cell of the 1D-1R configuration has a smaller area than a memory cell comprising a transistor.



Response to Arguments
Applicant's arguments with respect to claims 1-20 have been considered but are moot in view of the new ground(s) of rejection.  Especially, Intrater teaches a nonvolatile memory with asymmetric read and write operations [paragraph 0052].  Thus, Intrater teaches a nonvolatile memory similar to that of Flynn and Sato.  Intrater further teaches the memory comprises a selection layer [paragraph 0044] producing a read-write asymmetry [write operations take longer than read operations: paragraph 0052] corresponds with a settle time of the rewritable in-place memory cells until a resistive state is set in a resistive unit of the rewritable in-place memory cell [writing to a memory cell comprises setting a resistive state by, for example, creating an electrodeposit bridge – the settle time is the time it takes for the bridge to form and therefore have entered the programmed resistive state: FIG. 3 & paragraphs 0032 & 0047-0048] after a write voltage passes through a rewritable in-place memory cell [a write operation comprises sending voltage, i.e. data, to the memory cell: paragraphs 0042 & 0044] until a read operation can be accurately conducted on the rewritable in-place memory cell [read operation cannot be accurately conducted until after write operation has completed: paragraph 0053].  
With respect to Applicant’s arguments that the settle time as recited in the claims (i.e. time until a resistive state can be accurately read from a memory cell) is different from the settle time taught by Intrater (i.e. time until the resistive state is set by, for example, creating an electrodeposit bridge caused by a write voltage being applied, thereby allowing said resistive state to be accurately read from a memory cell), it should be noted
Nonetheless, with the settle time as taught by Parkinson, the combination of Flynn, Sato, Intrater and Parkinson teach the limitations of the claim.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC CHANG whose telephone number is (571)272-3671.  The examiner can normally be reached on M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Huynh can be reached on (571) 272-4147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 





/ERIC CHANG/Examiner, Art Unit 2186                        



/KIM HUYNH/Supervisor Patent Examiner, Art Unit 2186